Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 20 and 21 have been newly submitted for examination.
Claims 1-19 have been previously submitted for examination.
Claims 1-21 have been rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The above does not support the language mentioned above especially the constant adjustment rate. Correction is strongly suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 partially discloses “would occur” this is indefinite language. It is as such because it is not clear whether a corrupt point did occur or a corrupt point did not occur.
Avoiding the “could would should” language in claim language is a good practice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Patapoutian United States Patent Application Publication 2011/0252289 hereinafter P.
In regard to claims 1, 10, 19
P discloses a computer-implemented method, comprising:
in response to a number of errors of an error type in a storage disk increasing, determining an adjustment rate for a health value of the storage disk based on a total usage time length of the storage disk, a longer total usage time length corresponding to a higher adjustment rate, and the health value indicating a health condition of the storage disk with respect to the error type; (Paragraphs 32 & 56 & 64) increasing the adjustment rate based on a total input/output (I/O) number of the storage disk, a greater total number of I/Os corresponding to a greater increment; and adjusting the health value with the adjustment rate. (Paragraphs 60 & 70)

P discloses the method of claim 1, further comprising:
in response to presence of a burst error in the storage disk, reducing the adjustment rate. (Paragraph 70)
In regard to claims 3, 12
P discloses the method of claim 1, wherein the error type is a media error type, the method further comprising: increasing the adjustment rate based on a number of current bad blocks in the storage disk. (Paragraph 176 & 154)
In regard to claims 4, 13
P discloses the method of claim 3, wherein increasing the adjustment rate based on the number of current bad blocks comprises: obtaining an additional increment from the number of bad blocks using a monotonically increasing positive function; and increasing the adjustment rate with the additional increment. (Paragraph 117)
In regard to claims 5, 14
P discloses the method of claim 1, wherein determining the adjustment rate based on the total usage time length comprises: obtaining the adjustment rate from the total usage time length using a monotonically increasing positive function. (Paragraph 120)
In regard to claims 6, 15
P discloses in response to the health value indicating that deterioration of the health condition of the storage disk reaches a threshold, determining to perform a recovery operation on the storage disk. (Paragraph 41)
In regard to claims 7, 16

in response to a number of I/Os for the storage disk without an error of the error type reaching a threshold number, adjusting the health value to indicate an improvement of the health condition of the storage disk. (Paragraph 40)
In regard to claims 8, 17
P disclose the method of claim 1, wherein the error type comprises at least one of: a recoverable error type, a media error type, a hardware error type, a link error type, and a data error type. (Paragraph 22)
In regard to claims 9, 18
P discloses the method of claim 1, wherein the storage disk comprises a solid state disk. (Paragraph 29)
In regard to claim 20
P discloses a relationship between the adjustment rate and number of errors exhibits a variation in which the adjustment rate has a greater value with the increase of the total usage time, whereby the health value increases more rapidly with the total usage time than an alternative employing a constant adjustment rate. (Paragraphs 22-25)
In regard to claim 21 
P discloses the method of claim 20, wherein based on the higher adjustment rate with the increase of the total usage time, a corrupt point of the storage disk occurs earlier than it would occur in the alternative employing a constant adjustment rate, and a corresponding rapid increase of the health value prevents a situation in which the reliability of the storage disk has declined below a threshold but is not noticed, and the 
Response to Applicant Arguments and Remarks
Applicant arguments and remarks submitted to the Office on 2/16/2021 have been fully considered and are not persuasive.
Examiner clears out that the response to the arguments and remarks is not limiting, because it is just one example from many examples covered by the P reference to meet the claim language, and to respond back to the arguments advanced by Applicant representative.
In regard the argument which states; “First it is noted that the Office does not specifically explain which aspect of P is being taken as the health value of claim 1, nor which aspect is being taken as the adjustment rate. It is assumed that the” reliability metric” is being taken as the health value of claim 1; if otherwise the Examiner is respectfully requested to provide a fuller explanation in a subsequent Office Action.”
Examiner respectfully disagrees.
First, Examiner will refer to the detailed description to define the health value as described, and as claimed.
Paragraphs 50, and 51 define health value as follow; “When the controller determines that a number of errors of the error type in the storage disk increases, it means that an error of a given type happens in the storage disk. Thus, the controller indicate the health condition of the storage disk deteriorates by adjusting the health value, and the health value indicates the health condition of the storage disk with regard to the error type. In order to adjust the health value, the controller may first determine an adjustment rate for 
Examiner states that based on the disclosed above paragraphs, Examiner makes the following interpretations. A health condition as disclosed in the specification and the claims is nothing but a number of errors experienced by the disc. When that number of errors and errors types is counted over time, it becomes an adjustment rate as claimed. 
A longer usage time of the disk, for the same increased number of errors corresponds to a higher adjustment rate. Thus, when the claim calls for an increase in the adjustment rate based on a total I/O number, it means that the more I/O a disk has the more error/time (adjustment rate) will occur translating that to an increment of the adjustment rate, and consequently adjusting the number of error experienced by the disc.
It follows that, P when read carefully, especially when referring to Paragraph 22 which states; “In some examples, the reliability module may decrease an Error Correction Code rate when the reliability module senses that the device has reached a certain age or has exhibited a certain level of reliability loss. For example, the reliability module may 
Examiner states that Error Correct Code is a health value of the disk, increasing the number of cells which are error correct coding allows less memory cells to process the data, and more memory cells to check on data cells over the age of the disk. Less cells to process the data means an adjusted I/O to be lower over the age of the Disk, but with a better health value in this case the Error Correct Code.
Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner